412 S.E.2d 58 (1991)
330 N.C. 197
NORTH CAROLINA BAPTIST HOSPITALS, INC.
v.
Melanie Beth FRANKLIN, by Her Guardian ad litem, C. Thomas EDWARDS.
No. 370P91.
Supreme Court of North Carolina.
November 6, 1991.
Herbert S. Falk, Jr., Wendell H. Ott and B.J. Pearce, Greensboro, for plaintiff.
Sam J. Ervin, IV, Morganton, for defendant.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of November 1991."